MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen removal proceedings.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because the motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). Further, we lack jurisdiction to review whether the BIA should have sua sponte granted petitioners’ motion to reopen despite its untimeliness because “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion.” *547See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
Accordingly, respondent’s motion for summary disposition in part and to dismiss in part this petition for review is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.